HE.Li-!I-l-ORNEY      GENERAL
                           OFTEXA~




Honorable Raymond W. Vowel1
Acting Executive Director
Texas State Hospitals and
  Special Schools
Austin, Texas
                               Opinion No. WW-331
                               Re:   Can the Hog Farm Revolving
                                     Fund be reimbursed to the
                                     extent of the value of any
                                     pork furnished to other
                                     Institutions under the
                                     supervision of the Board
                                     for Texas State Hospitals
Dear Mr. Vowell:                     and Special Schools?
          You have requested our opinion on whether or not the
Hog Farm Revolving Fund may be credited with receipts from
other Institutions under the supervision of the Board for Texas
State Hospitals and Special Schools to the extent of the value
of the meat furnished the various Institutions.
          The Hog Farm Revolving Fund was provided for in House
Bill 133, Acts 55th Legislature, Regular Session, 1957, Chapter
385, page 906, which reads as follows:
                                      "For the Years Ending
                                     August 31,   August 31,
                                       1958         1959
     "HOG FARM:
     "Out of Central Supply
       Revolving Fund:
     "There is hereby approprl-
       ated from any balance
       remaining in the Central
       Supply Service Revolving
       Fur&as of August 31;
       1957, for the establlsh-
       ment of a Hog Famn'Revolving
       Fund to be used In the
    Honorable Raymond W. Vowell, Page 2 (WW-331)


                                      "For the Years Ending
                                     August 31,   August 31,
                                        1958        1959
           operation of a Hog Farm
           at Leander, Texas, the
           sum of, or so much
.          thereof as may be
           available . . . . . . . . $20,000        U.B.
         "This Farm shall be
           operated on a relmburs-
           able basis to serve
           Institutions under
           such rules and regula-
           tions as may be estab-
           lished by the Hospital
           Board. This fund,~
           together with all
           receipts deposited to
           Its credit, may be used
           to pay salaries, pur-
           chase supplies and
           equipment, and to pay
           such other expenses as
           may be necessary for
           the efficient operation
           of the Hog Farm."
              In the above section of the appropriation bill, the
    Legislature clearly expressed its Intent to establish a Hog
    Farm Revolving Fund, which fund was to be continually replenished
    by receipts from the several institutions under supervision of
    the Board for Texas State Hospitals and Special Schools to the
    extent of any meat used by said schools and hospitals.
              In Attorney General's Opinion No. WW-320, It was
    stated that the Hog Farm was part of the Texas State HospltaIs
    and Special Schools and any sum of money appropriated to the Hog
    Farm was appropriated to the central office of the Board for
    Texas State Hospitals and Special Schools, and the money so
    appropriated was to be expended by that branch for the purpose
    Indicated In the appropriation bill.
              The Hog Farm Revolving Fund which was set up by the
    55th Legislature, clearly provided that the Hog Farm was to be
    operated on a reimbursable basis to provide meat for institutions
    under such rules and regulations as may be established by the
    Hospital Board. The funds in the Hog Farm Revolving Fund could
    be expended only for the purpose of operating the Hog Farm by
    the Hospital Board for the benefit of various Institutions In
Honorable Raymond W. Vowell, Page 3 (WW-331)


administering the Revolving Fund.
          It Is our opinion that the provisions of House Bill
133, set out above, clearly express the intent of the Leglsla-
ture that the Hog Farm Is to be supported out of a Revolving
Fund, which fund Is to be reimbursed by the several Institutions
to the extent of any meat used by said lnstltutlons. Further,
the above provision of House Bill 133 specifically provides for
this accounting procedure.
          It is further our opinion that the supplying of meat
to these institutions does not Involve a purchase or sale, but
instead, Is merely a self-supporting supply procedure for which
each Institution under the State Board for Hospitals and
Special Schools Is to pay its proportionate share of the expense
Involved In maintaining the perpetual supply of fresh meat.


                           SUMMARY

               The Hog Farm Revolving Fund Is
               to be administered by the State
               Board for Texas State Hospitals
               and Special Schools for the
               benefit of the various lnstltu-
               tlons under said Board. Therefore,
               the intent of the Legislature, as
               expressed In the appropriation bill
               which provided for reimbursement to
               the Revolving Fund by the using
               Institution and the accounting
               procedure therefor, does not
               involve such a transfer or sale as
               was prohibited under any existing
               statute. Further, the Revolving
               Fund may be credited with receipts
               from other Institutions to the
Honorable Raymond W. Vowell, Page 4 (WW-331)


                extent of any meat furnished said
                Institution.
                              Yours very truly,
                              WILL WILSON
                              Attorney General of Texas

                                     0                   0
                               B)4$rnmAAh
                                  Llnward Shivers
                                  Assistant

                                      a.&w
                                -Y
                                     Galloway7 alhoun, Jr.
                                     Assistant
LS:GC:pf:jl
APPROVED:
OPINION COMMITTEE
Geo. P. Blackburn, Chairman
J. C. Davis, Jr.
John Reeves
W. V. Geppert
Leonard Passmore
REVIEWED FOR THE ATTORNEY GENERAL
BY:   James N. Ludlum